Exhibit 10.3

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”) is made and entered into as of
October 19, 2008 by and among Southwest Casino Corporation, a Nevada corporation
(“SCC”), Southwest Casino and Hotel Corp., a Minnesota corporation (“SCH”) (SCC
and SCH are referred to herein each individually as a “Guarantor” and
collectively, as the “Southwest Guarantors”) and Black Diamond Commercial
Finance, L.L.C., a Delaware limited liability company, as Agent (“Agent”). 
Unless otherwise specified herein, capitalized terms used in this Agreement
shall have the meanings ascribed to them in the Credit Agreement (as hereinafter
defined).

 

WITNESSETH:

 

WHEREAS, SCC owns 100% of the capital stock of SCH;

 

WHEREAS, SCH owns a 50% Membership Interest (as such term is defined in the
Member Control Agreement, as defined below) (the “Membership Interest”) in North
Metro Harness Initiative, LLC, a Minnesota limited liability company (the
“Borrower”), whose business and affairs are governed by that certain Member
Control Agreement of North Metro Harness Initiative, LLC, entered into and
effective as of June 8, 2004 (as has been and may hereafter be amended,
restated, supplemented or otherwise modified from time to time, the “Member
Control Agreement”);

 

WHEREAS, SCH’s Membership Interest in the Company includes a 50% Percentage
Interest (as such term is defined in the Member Control Agreement) in the
Borrower;

 

WHEREAS, MTR-Harness, Inc., a Minnesota corporation (“MTR Harness”), is owner of
a 50% Membership Interest (as such term is defined in the Member Control
Agreement) in the Borrower;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of April 20, 2007
(as heretofore amended, amended and restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among Borrower, North Metro Hotel,
LLC, a Minnesota limited liability company, as a guarantor and a Loan Party
(“Hotel LLC”), the financial institutions party thereto from time to time as
lenders (collectively, the “Lenders”), and Agent, Lenders have made certain
loans and financial accommodations to Borrower;

 

WHEREAS, SCC, SCH and Agent are parties to that certain Limited Guaranty dated
as of July 1, 2008 (the “Southwest Guaranty”), pursuant to which the Southwest
Guarantors unconditionally guaranteed the Obligations on a limited basis as set
forth therein, and SCH and Agent are parties to that certain Pledge Agreement,
dated as of April 20, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Southwest Pledge Agreement”), pursuant to which
SCH pledged to Agent, for the benefit of itself and the benefit of Lenders, a
first priority security interest in the Pledged Collateral (as defined in the
Southwest Pledge Agreement);

 

--------------------------------------------------------------------------------


 

WHEREAS, MTR Harness, MTR Gaming Group, Inc., a Delaware corporation (“MTR
Gaming”) (MTR Harness and MTR Gaming are referred to herein each individually as
an “MTR Guarantor” and collectively, as the “MTR Guarantors”) and Agent are
parties to that certain Limited Guaranty dated as of July 1, 2008 (the “MTR
Guaranty”), and MTR Harness and Agent are parties to that certain Pledge
Agreement, dated as of April 20, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “MTR Pledge Agreement”);

 

WHEREAS, certain Events of Default have occurred and are continuing under the
Credit Agreement as of the date hereof, including the Event of Default arising
as a result of the failure to comply with Section 6.16 of the Credit Agreement,
the Event of Default arising as a result of the failure to comply with
Section 7.1 (b) of the Credit Agreement for the period ending June 30, 2008, the
anticipated Event of Default arising from the anticipated failure to comply with
Section 7.1 (b) of the Credit Agreement for the period ending September 30,
2008, and the Event of Default arising as a result of the failure to make an
interest payment to Agent due on October 17, 2008 (each such Event of Default,
an “Existing Default,” and, collectively, the “Existing Defaults”), and as a
result of the Existing Defaults, Agent and the Lenders terminated their
obligation to make further extensions of credit to or for the benefit of
Borrower on September 11, 2008 and are entitled to exercise any and all
default-related rights and remedies under the Credit Agreement, the Southwest
Guaranty, the MTR Guaranty, the Southwest Pledge Agreement, the MTR Pledge
Agreement and the other Loan Documents (which term, for purposes of this
Agreement, does not include the MTR Guaranty or the MTR Pledge Agreement) and/or
applicable law, including but not limited to foreclose on the Pledged
Collateral, as defined in and pursuant to the provisions of the Southwest Pledge
Agreement and the MTR Pledge Agreement, respectively; and

 

WHEREAS, as a result of the Existing Defaults and the financial difficulties of
the Borrower, the parties hereto desire to enter into the documents and
transactions identified and described herein.

 

NOW THEREFORE, in consideration of one dollar and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Concurrent Transactions.  Concurrently
herewith, the parties hereto intend to execute and deliver the following
agreements and effect the following transactions, all of which, collectively,
are intended to constitute one transaction.  All documents or other deliveries
required to be made by the parties hereto at Closing (as defined below), and all
transactions required to be consummated concurrently with Closing, shall be
deemed to have been delivered and to have been consummated simultaneously with
all other transactions and all other deliveries, and no delivery shall be deemed
to have been made, and no transaction shall be deemed to have been consummated,
until all deliveries required by the parties hereto have been made, and all
concurrent or other transactions shall have been consummated.

 

(a)          Purchase Agreement.  On the date hereof, Agent and SCH shall enter
into that

 

2

--------------------------------------------------------------------------------


 

certain Limited Liability Company Interest Purchase Agreement dated of the date
hereof (the “Purchase Agreement”);

 

(b)         Limited Covenant Not to Sue.  On the date hereof, Agent and the
Southwest Guarantors shall enter into that certain Limited Covenant Not to Sue
and Release of Limited Guaranty dated as of the date hereof (the “Covenant Not
to Sue”);

 

(c)          Consulting Agreement.  On the date hereof, Agent and SCH shall
enter into that certain Consulting Agreement dated as of the date hereof (the
“Consulting Agreement,” and, collectively with this Agreement, the Purchase
Agreement and the Covenant Not to Sue, the “Transaction Documents”);

 

(d)         Closing.  The transactions contemplated by the Purchase Agreement,
the Covenant Not to Sue and the Consulting Agreement shall have closed and been
consummated by no later than October 19, 2008 (the “Closing”); and

 

(e)          Delivery.  The obligation of Agent to consummate the transactions
contemplated by this Agreement is subject to the delivery by each of the
Southwest Guarantors of certified copies of resolutions of the governing bodies
of each of the Southwest Guarantors authorizing and approving the transactions
contemplated by this Agreement.

 

2.                                       Acknowledgements of Southwest
Guarantors; Existing Defaults; Outstanding Obligations.

 

(a)          Outstanding Obligations.  Each of the Southwest Guarantors
acknowledges and agrees that the aggregate balance of the outstanding
Obligations under and as defined in the Credit Agreement as of October 17, 2008
was not less than $42,192,394.

 

The foregoing amount does not include any of the interest, fees, costs, and
expenses to which Agent and/or any Lender is entitled under the Credit Agreement
or other Loan Documents.  All of the foregoing Obligations are outstanding, and
each of the Southwest Guarantors acknowledges and agrees that (i) they are
jointly and severally liable for the Obligations to the extent provided under
the Southwest Guaranty, and (ii) they have no right of offset, defense, or
counterclaim with respect to any of the Obligations.

 

Pursuant to the Credit Agreement and other Loan Documents, each of the Southwest
Guarantors acknowledges, ratifies, reaffirms, confirms and agrees that the Agent
and Lenders have, and shall continue to have, valid, enforceable and perfected
first priority Liens, subject to Permitted Encumbrances that are entitled to
priority under applicable law, upon all of the Collateral as security for
payment of the Obligations to the extent provided under the Credit Agreement and
other Loan Documents.

 

(b)         Existing Defaults.  Each of the Southwest Guarantors acknowledges
and agrees

 

3

--------------------------------------------------------------------------------


 

that (i) each of the Existing Defaults has occurred and is continuing as of the
date hereof, (ii) none of the Existing Defaults has been cured as of the date
hereof, (iii) except for the Existing Defaults, no other Defaults and/or Events
of Default have occurred and are continuing as of the date hereof and (iv) as a
result of each of the Existing Defaults, Agent and the Lenders have no
obligation to make further extensions of credit to or for the benefit of
Borrower, and the Agent is entitled to exercise any and all default-related
rights and remedies under the Credit Agreement, the other Loan Documents and/or
applicable law, including, without limitation, its right at any time, as
applicable, (1) to accelerate the Obligations, (2) to commence any legal or
other action to collect any or all of the Obligations from any or all of the
Borrower and the other Loan Parties and/or any Collateral or any property
pledged by the Southwest Guarantors as security for the Obligations (the “Other
Collateral”), (3) to foreclose or otherwise realize on any or all of the
Collateral or Other Collateral and/or as appropriate (including to foreclose on
the Pledged Collateral under the Southwest Pledge Agreement), set-off or apply
to the payment of any or all of the Obligations, any or all of the Collateral or
Other Collateral, (4) to take any other enforcement action or otherwise exercise
any or all rights and remedies provided for by any or all of the Credit
Agreement, the Southwest Guaranty, the Southwest Pledge Agreement and all other
Loan Documents and/or applicable law, and (5) to reject any forbearance,
financial restructuring or other proposal made by or on behalf of the Borrower,
any other Loan Party or any creditor or equity holder.

 

(c)          Directors of Borrower.  The parties hereto acknowledge, agree and
consent to the following:  (i) immediately prior to the Closing, Agent has
rescinded its letter to SCH and MTR Harness dated October 16, 2008 regarding
“Removal and Appointment of Directors” and (ii) immediately prior to the
Closing, SCH has removed the two Directors previously appointed by SCH to the
Board of Directors of the Borrower and has appointed in their place Mark D.
Thompson and Erwin A. Marks to the Board of Directors of the Borrower in
accordance with Article VII, Section 4.2 of the Member Control Agreement.

 

3.                                       Reservation of Rights; No Effect on
Obligations or Liens of Agent.  Except to the extent explicitly set forth herein
and in the Transaction Documents, Agent expressly reserves all of its rights,
powers, privileges and remedies under the Credit Agreement, the Southwest
Guaranty, the MTR Guaranty, the Southwest Pledge Agreement, the MTR Pledge
Agreement and all other Loan Documents and/or applicable law, including, without
limitation, its right at any time, as applicable, (i) to accelerate the
Obligations, (ii) to commence any legal or other action to collect any or all of
the Obligations from any or all of the Borrower and the other Loan Parties
and/or any Collateral or Other Collateral, (iii) to foreclose or otherwise
realize on any or all of the Collateral or Other Collateral and/or as
appropriate (including to foreclose on the Pledged Collateral under the
Southwest Pledge Agreement and/or the MTR Pledge Agreement), set-off or apply to
the payment of any or all of the Obligations, any or all of the Collateral or
Other Collateral, (iv) to take any other enforcement action or otherwise
exercise any or all rights and remedies provided for by any or all of the

 

4

--------------------------------------------------------------------------------


 

Credit Agreement, the Southwest Guaranty, the MTR Guaranty, the Southwest Pledge
Agreement, the MTR Pledge Agreement and all other Loan Documents and/or
applicable law, and (v) to reject any forbearance, financial restructuring or
other proposal, other than the transactions contemplated in this Agreement and
the Transaction Documents, made by or on behalf of the Borrower, any other Loan
Party or any creditor or equity holder.  No oral representations or course of
dealing on the part of Agent, any Lender or any of its officers, employees or
agents, and no failure or delay by Agent or any Lender with respect to the
exercise of any right, power, privilege or remedy under any of the Credit
Agreement, the Southwest Guaranty, the MTR Guaranty, the Southwest Pledge
Agreement, the MTR Pledge Agreement or any of the other Loan Documents or
applicable law shall operate as a waiver thereof, and the single or partial
exercise of any such right, power, privilege or remedy shall not preclude any
later exercise of any other right, power, privilege or remedy.  Nothing herein
or in the Covenant Not to Sue, the Purchase Agreement or the Consulting
Agreement shall have any effect on the validity or enforceability of the
Obligations or the Liens and security interests of Agent securing the
Obligations.

 

4.                                       Release.  In exchange for the
agreements of Agent set forth in the Covenant Not to Sue and the other
Transaction Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Southwest
Guarantors, on behalf of itself and its affiliates, successors and assigns,
fully and forever remises, releases and discharges Agent, Lenders and each of
their subsidiaries and affiliates, and each and all of their directors,
officers, employees, attorneys, accountants, consultants, and other agents, of
and from all manner of actions, choses in action, causes of action, expenses,
losses, damages, judgments, executions, claims and demands, of whatsoever kind
or nature, of law or in equity, whether known or unknown, arising out of or
relating in any manner, to any cause or thing whatsoever, which any Southwest
Guarantor may have had, now has, or which any Southwest Guarantor hereafter can,
shall or may have, for or by reason of any manner, cause or thing whatsoever,
whenever arising, to and including the date of the Closing, including, without
limitation, any and all claims in any way relating to the Credit Agreement, the
other Loan Documents, the MTR Guaranty, or the MTR Pledge Agreement. 
Notwithstanding any of the foregoing, if the Agent initiates against the
Southwest Guarantors or any of their respective successors, assigns, insurers,
administrators, heirs, and beneficiaries (the “Southwest Parties”), any
proceeding of any nature based on any claim seeking to enforce the Southwest
Guaranty or otherwise recover any amounts due thereunder from any of the
Southwest Parties, then the release set forth in this paragraph shall be null
and void and of no further force or effect.

 

5.                                       Representations and Warranties of
Southwest Guarantors.  Each of the Southwest Guarantors represents and warrants
to Agent as follows:

 


(A)          STATUS.  EACH OF THE SOUTHWEST GUARANTORS IS A DULY FORMED, VALIDLY
EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS
FORMATION AND HAS ALL

 

5

--------------------------------------------------------------------------------



 


REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON
ITS BUSINESS AS CURRENTLY CONDUCTED.


 


(B)         AUTHORITY.  EACH OF THE SOUTHWEST GUARANTORS HAS FULL POWER, RIGHT
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, AND, SUBJECT TO THE TERMS OF THE MEMBER CONTROL AGREEMENT, TO PERFORM
ITS OBLIGATIONS HEREUNDER AND UNDER THE OTHER TRANSACTION DOCUMENTS AND
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE SOUTHWEST
GUARANTORS’ EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, AND THE CONSUMMATION BY THE SOUTHWEST GUARANTORS OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED AND APPROVED BY ALL
NECESSARY ACTION ON THE PART OF EACH OF THE SOUTHWEST GUARANTORS.


 


(C)          ENFORCEABILITY.  THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION
DOCUMENTS HAS BEEN DULY AND VALIDLY EXECUTED BY EACH OF THE SOUTHWEST GUARANTORS
AND, UPON DELIVERY THEREOF BY THE SOUTHWEST GUARANTORS, WILL CONSTITUTE A
LEGALLY VALID AND BINDING OBLIGATION OF THE SOUTHWEST GUARANTORS ENFORCEABLE
AGAINST THE SOUTHWEST GUARANTORS IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE
EXTENT THAT SUCH ENFORCEABILITY MAY BE SUBJECT TO, AND LIMITED BY, APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, RECEIVERSHIP AND SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND GENERAL
EQUITABLE PRINCIPLES.


 


(D)         NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND THE CONSUMMATION BY THE
SOUTHWEST GUARANTORS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF AND THEREOF, DO NOT AND WILL
NOT:  (I) CONFLICT WITH, VIOLATE, RESULT IN THE BREACH OF, OR CONSTITUTE A
DEFAULT UNDER ANY PROVISION OF THE SOUTHWEST GUARANTORS’ RESPECTIVE CHARTER OR
BY-LAWS; (II) CONFLICT WITH, VIOLATE, RESULT IN THE BREACH OF, CONSTITUTE A
DEFAULT UNDER, GIVE RISE TO ANY RIGHT OF ACCELERATION, CANCELLATION OR
TERMINATION OF ANY RIGHT OR OBLIGATION OF THE SOUTHWEST GUARANTORS UNDER, OR
REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR ACTION OR FILING PURSUANT TO,
ANY AGREEMENT OR OTHER INSTRUMENT TO WHICH EITHER OF THE SOUTHWEST GUARANTORS IS
A PARTY OR BY WHICH EITHER OF THE SOUTHWEST GUARANTORS OR ANY OF THEIR
PROPERTIES OR ASSETS ARE BOUND; OR (III) VIOLATE OR REQUIRE ANY CONSENT,
APPROVAL, AUTHORIZATION OR ACTION OR FILING PURSUANT TO, ANY LAWS APPLICABLE TO
THE SOUTHWEST GUARANTORS, OR ANY OF THEIR PROPERTIES OR ASSETS, EXCEPT LAWS AND
REGULATIONS OF THE STATE OF MINNESOTA APPLICABLE TO THE ACQUISITION OF AN
OWNERSHIP INTEREST IN AN ENTITY LICENSED TO ENGAGE IN PARI-MUTUEL WAGERING.


 

6.                                       Representations and Warranties of
Agent.  The Agent represents and warrants to the other parties hereto as
follows:

 


(A)          STATUS.  THE AGENT IS A DULY FORMED, VALIDLY EXISTING LIMITED
LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF DELAWARE AND HAS ALL
REQUISITE POWER AND AUTHORITY TO

 

6

--------------------------------------------------------------------------------



 


OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY
CONDUCTED.


 


(B)         AUTHORITY.  THE AGENT HAS FULL POWER, RIGHT AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, TO PERFORM ITS
OBLIGATIONS HEREUNDER AND UNDER THE OTHER TRANSACTION DOCUMENTS, AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE AGENT’S
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, AND THE CONSUMMATION BY AGENT OF THE TRANSACTIONS CONTEMPLATED HEREBY
HAVE BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY ACTION ON THE PART OF
THE AGENT.


 


(C)          ENFORCEABILITY.  THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION
DOCUMENTS HAS BEEN DULY AND VALIDLY EXECUTED BY THE AGENT AND, UPON DELIVERY
THEREOF BY THE AGENT, WILL CONSTITUTE A LEGALLY VALID AND BINDING OBLIGATION OF
THE AGENT ENFORCEABLE AGAINST THE AGENT IN ACCORDANCE WITH ITS TERMS, EXCEPT TO
THE EXTENT THAT SUCH ENFORCEABILITY MAY BE SUBJECT TO, AND LIMITED BY,
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, RECEIVERSHIP AND
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND
GENERAL EQUITABLE PRINCIPLES.


 


(D)         NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND THE CONSUMMATION BY THE AGENT
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND COMPLIANCE WITH THE
TERMS AND PROVISIONS HEREOF AND THEREOF, DO NOT AND WILL NOT:  (I) CONFLICT
WITH, VIOLATE, RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER ANY
PROVISION OF THE AGENT’S CHARTER OR BY-LAWS; (II) CONFLICT WITH, VIOLATE, RESULT
IN THE BREACH OF, CONSTITUTE A DEFAULT UNDER, GIVE RISE TO ANY RIGHT OF
ACCELERATION, CANCELLATION OR TERMINATION OF ANY RIGHT OR OBLIGATION OF THE
AGENT UNDER, OR REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR ACTION OR FILING
PURSUANT TO, ANY AGREEMENT OR OTHER INSTRUMENT TO WHICH THE AGENT IS A PARTY OR
BY WHICH THE AGENT OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND; OR
(III) VIOLATE OR REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR ACTION OR
FILING PURSUANT TO, ANY LAWS APPLICABLE TO THE AGENT, OR ANY OF ITS PROPERTIES
OR ASSETS, EXCEPT LAWS AND REGULATIONS OF THE STATE OF MINNESOTA APPLICABLE TO
THE ACQUISITION OF AN OWNERSHIP INTEREST IN AN ENTITY LICENSED TO ENGAGE IN
PARI-MUTUEL WAGERING.


 

7.                                       Enforceability; Severability.  If any
provision of this Agreement or any of the other Transaction Documents is held by
a court of competent jurisdiction to be invalid, illegal or unenforceable, such
provision shall be severed and enforced to the extent possible or modified in
such a way as to make it enforceable, and the invalidity, illegality or
unenforceability thereof shall not affect the validity, legality or
enforceability of the remaining provisions of this Agreement and the other
Transaction Documents.  Notwithstanding the foregoing, in the event that the
sale contemplated by the Purchase Agreement is held to be wholly or partially
unenforceable or invalid in any circumstance, then each of the Transaction
Documents shall be invalid and unenforceable in their entirety, and of no
further force or effect.

 

7

--------------------------------------------------------------------------------


 

8.                                       Governing Law.  THIS AGREEMENT AND EACH
OF THE OTHER TRANSACTION DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE
LAW SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

9.                                       Consent to Jurisdiction.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN NEW YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  EACH OF THE PARTIES TO THIS AGREEMENT EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS.  EACH OF THE SOUTHWEST GUARANTORS HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON THE SOUTHWEST GUARANTORS BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE SOUTHWEST GUARANTORS, AT THE
ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

10.                                 Waiver of Jury Trial.  EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS.  EACH OF THE PARTIES TO THIS AGREEMENT ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS.  EACH OF THE PARTIES TO THIS AGREEMENT WARRANTS AND
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS.

 

11.                                 Notices.  Any notice or other communication
required shall be in writing addressed to the respective party as set forth
below and may be personally served, sent by e-mail, telecopied, sent by
overnight courier service or U.S. mail and shall be deemed to have been given: 
(a) if delivered in person, when delivered; (b) if delivered by fax, on the date
of transmission if transmitted on a Business Day before 4:00 p.m. New York time;
(c) if sent by e-mail, by the sender’s receipt of an e-mail acknowledgment
confirming delivery thereof, (d) if delivered by overnight courier, one
(1) Business

 

8

--------------------------------------------------------------------------------


 

Day after delivery to the courier properly addressed; or (e) if delivered by
U.S. mail, four (4) Business Days after deposit with postage prepaid and
properly addressed

 

Notices shall be addressed as follows:

 

If to the Southwest Guarantors:

 

Southwest Casino Corporation and Southwest

 

 

Casino and Hotel Corp

 

 

2001 Killebrew Drive, Suite 350

 

 

Minneapolis, MN 55425

 

 

ATTN: President

 

 

Fax: 952-853-9991

 

 

 

With a copy to:

 

Oppenheimer Wolff & Donnelly, LLP

 

 

Plaza VII, Suite 3200

 

 

35 South 7th Street

 

 

Minneapolis, MN 55402

 

 

Attn: D. William Kaufman

 

 

Fax: 612-607-7100

 

 

 

If to Agent:

 

Black Diamond Commercial Finance, L.L.C.

 

 

100 Field Drive

 

 

Lake Forest, IL  60045-2580

 

 

ATTN: Hugo H. Gravenhorst

 

 

Fax: 847-615-9064

 

 

 

With a copy to:

 

Black Diamond Capital Management, L.L.C.

 

 

One Sound Shore Drive

 

 

Suite 200

 

 

Greenwich, Connecticut 06830

 

 

ATTN: Bob Rosenbloom

 

 

Fax: 203-552-1014

 

 

 

And to:

 

Latham & Watkins LLP

 

 

233 South Wacker Drive

 

 

Suite 5800, Sears Tower

 

 

Chicago, Illinois 60606

 

 

ATTN: Jeff Moran

 

 

Fax: (312) 993-9767

 

12.                                 References, Pronouns And Headings.  Except
as otherwise specifically indicated, all references to Section or Subsection
numbers refer to Sections and Subsections of this Agreement and all references
to Exhibits refer to the Exhibits attached hereto.  The words “hereby,”
“hereof,” “herein,” “hereto,” “hereunder,” and words of similar

 

9

--------------------------------------------------------------------------------


 

import refer to this Agreement as a whole and not to any particular Section or
Subsection hereof.  The word “hereafter” shall mean after, and the term
“heretofore” shall mean before, the date of this Agreement.  The word “or” means
“and/or” and the words “include” and “including” shall not be construed as terms
of limitation.  As used herein, all pronouns shall include the masculine,
feminine, neuter, singular and plural thereof wherever the context and facts
require such construction.  The headings, titles and subtitles herein are
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

 

13.                                 Assignment.  This Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto, and
their respective heirs, personal representatives, successors and permitted
assigns.  Notwithstanding the foregoing, no party hereto may assign any of its
rights or obligations under this Agreement without the prior written consent of
Agent, in the case of an assignment by SCC or SCH, or of SCC and SCH, in the
case of an assignment by Agent, and any purported assignment without such
consent shall be null and void; provided, however, that (a) SCC, SCH and Agent
may make such an assignment without consent to (i) its affiliates or (ii) a
successor to all or a material portion of its assets or business, whether in a
merger, sale of stock, sale of assets or other transaction, the definitive
written agreement for which shall contain an express assumption by the successor
or assignee of the obligations of SCC, SCH or Agent, as the case may be,
hereunder and (b) Agent may make such assignment without consent to any Lender
under the Credit Agreement.

 

14.                                 No Waiver.  Any extension or waiver of the
obligations herein of either party shall be valid only if set forth in an
instrument in writing referring to this section and signed by the party to be
bound thereby.  Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement.  The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.

 

15.                                 No Oral Modification.  Neither this
Agreement nor any of its terms or provisions may be amended, modified, waived,
discharged or terminated, except by a written instrument signed by the parties
hereto.

 

16.                                 Expenses.  Except as otherwise specified in
this Agreement, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement shall be paid by the party incurring such cost
and expenses.

 

17.                                 Entire Agreement.  This Agreement, including
the other documents referred to herein which form a part hereof (including the
Transaction Documents), contains the full agreement between the parties hereto
on its subject matters, and supersedes and renders null and void all prior
agreements or understandings, whether written or oral, which exist or may have
existed between the parties with respect to its subject

 

10

--------------------------------------------------------------------------------


 

matters.

 

18.                                 Construction.  Each of the parties hereto
acknowledges that it has had the benefit of legal counsel of its own choice and
has been afforded an opportunity to review this Agreement and the other
Transaction Documents and that this Agreement and the other Transaction
Documents shall be construed as if jointly drafted by the parties hereto and
thereto.

 

19.                                 Additional Documents.  The parties hereto
will, without additional consideration, execute and deliver such further
instruments and take such other action as may be reasonably requested by any
other party hereto in order to carry out the purposes of this Agreement and the
other Transaction Documents.

 

20.                                 No Third Party Beneficiaries.  Nothing in
this Agreement, express or implied, is intended to confer upon any person or
entity other than the parties hereto any rights or remedies of any nature
whatsoever under or by reason of this Agreement or any provision of this
Agreement.  This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their respective
successors and permitted assigns.

 

21.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be an original, and all of which,
taken together, shall constitute one and the same instrument.  The parties agree
that telecopied copies of signatures will be sufficient, with original signature
pages to be supplied and exchanged at a later date.

 

Signature page follows.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

SOUTHWEST CASINO CORPORATION

 

 

 

 

 

By:

/s/ Thomas E. Fox

 

Name:

Thomas E. Fox

 

Its:

President

 

 

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

 

By:

/s/ Thomas E. Fox

 

Name:

Thomas E. Fox

 

Its:

President

 

 

 

 

 

BLACK DIAMOND COMMERCIAL FINANCE,
L.L.C., as Agent

 

 

 

 

 

By:

/s/ Thomas E. Fox

 

Name:

Hugo H. Gravenhorst

 

Its:

Managing Director

 

12

--------------------------------------------------------------------------------